—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered November 25, 1991, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant received the effective assistance of counsel to which he was constitutionally entitled (see, People v Baldi, 54 NY2d 137, 147; see also, People v Ellis, 81 NY2d 854; People v Garcia, 75 NY2d 973; People v Strempack, 71 NY2d 1015; People v Dewberry, 191 AD2d 453). Mangano, P. J., Thompson, Sullivan and Ritter, JJ., concur.